NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JAVIER BAUTISTA PONCE, AKA Javier               No.    19-71058
Bautista Chavez, AKA Luis Chavez
Jiminez,                                        Agency No. A072-277-516

                Petitioner,
                                                MEMORANDUM*
 v.

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 6, 2020**

Before:      BERZON, N.R. SMITH, and MILLER, Circuit Judges.

      Javier Bautista Ponce, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for relief under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for substantial evidence the agency’s factual findings. Zehatye

v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for

review.

      Substantial evidence supports the agency’s denial of CAT relief because

Bautista Ponce failed to show it is more likely than not he will be tortured by or

with the consent or acquiescence of the government if returned to Mexico. See

Zheng v. Holder, 644 F.3d 829, 835-36 (9th Cir. 2011) (possibility of torture too

speculative); Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir. 2009) (no

likelihood of torture).

      We reject Bautista Ponce’s contentions that the agency failed to consider

evidence or otherwise erred in its analysis of his claim.

      PETITION FOR REVIEW DENIED.




                                          2                                    19-71058